                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JAMES KLEIN,                                    :
                                                :               CIVIL ACTION
                        Petitioner,             :
                                                :
        v.                                      :
                                                :               NO. 15-0065
KEVIN KAUFMANN, et al.,                         :
                                                :
                        Respondent.             :


Goldberg, J.                                                                    March 20, 2019

                                      MEMORANDUM OPINION

        This case involves a double execution-type homicide occurring in 2002. The Petition for

Writ of Habeas Corpus seeks relief on the basis of various claims of ineffective assistance of

counsel. In a Report and Recommendation addressing these claims, the United States Magistrate

Judge recommended that the Petition be denied. Petitioner has filed, pro se, Objections to this

Report and Recommendation. For the following reasons, I will overrule the Objections and deny

the Petition for Writ of Habeas Corpus. However, because reasonable jurists could disagree with

the resolution of the constitutional claims at issue, I will grant a certificate of appealability.

I.      FACTUAL BACKGROUND AND PROCEDURAL HISTORY

        On October 18, 2004, Petitioner was convicted by a jury of two counts of first-degree

murder, a violation of the Uniform Firearms Act, and possession of an instrument of crime. The

trial court imposed two life imprisonment sentences for the murders and lesser sentences for the

remaining offenses.
A.     Facts as Summarized by the State Courts

        The two state courts that considered whether Petitioner’s counsel was constitutionally

ineffective did not provide an in-depth analysis of the trial record. The facts as summarized by the

Pennsylvania Superior Court are as follows:

               The putative prologue to the killings was the kidnapping and beating
               of Appellant by his eventual victims, Danny Jones and Dwight
               Jenkins. Appellant had been released when he agreed to lead his
               captors to the house of one Melvin Marrero, whom Jones and Jenkins
               had apparently attempted to kill on an earlier occasion. On March 7,
               2002, Jones and Jenkins met Appellant at a diner in New Jersey, and
               drove with him to the 6400 block of Tulip Street in Philadelphia
               where Appellant shot and killed both men, firing several more shots
               at the victims before fleeing in a car waiting for him around the
               corner. He then absconded to Las Vegas, where he was later arrested.

(Resps.’ Opp’n to Habeas Corpus Petition, ECF No. 15, Ex. A.)

        The PCRA court provided a somewhat more detailed summary of the facts:

               On March 7, 2002, Decedents Danny Jones and Dwight Jenkins left
               the New Jersey home of their friend, David Foster, to meet Appellant
               at the Vincenttown Diner. Appellant had arranged to lead the
               decedents to Melvin Marrero who purportedly resided at 3115
               Sterling Street, Philadelphia, PA, and who the decedents attempted to
               kill a few weeks before . . . . When Decedents arrived at the diner, he
               got into the back seat of the vehicle Jones was driving and directed
               Jones to travel over the Tacony Bridge to a large intersection in
               Philadelphia near Marrero’s residence. While en route, Jones used
               his cell phone to call Foster and related to Foster that the three men
               were on their way . . . . Philadelphia Police Detective John Cunnings 1
               interviewed Marrero and testified that Appellant provided him a
               signed statement relating that upon entering the Jones’ [sic] vehicle,
               Jones told Appellant they were going to kill Marrero. Appellant then
               shot both decedents in the back of the head and fled. Appellant
               explained to Marrero that he shot Decedents because he felt bad for
               telling them where Marrero was at the time they attempted to murder
               him. 2

1
     The Detective’s name is actually “Cummings.”
2
   This important fact is incorrect or not clearly stated by the PCRA court. The trial record does
not substantiate that Petitioner provided a statement directly to Cummings. Rather, it was Marrero
who gave Cummings a statement wherein Marrero related what Petitioner purportedly told Marrero.
                                                 2
               On the day of the killings[,] Philadelphia Police responded to 6446
               Tulip Street, Philadelphia, PA where they observed the decedents’
               bodies in the front seat of the vehicle with the motor still running.
               Paramedics arrived soon thereafter and pronounced Jones and
               Jenkins dead. The vehicle containing the Decedents’ remains was
               then transported to the Medical Examiner’s Office. Assistant
               Medical Examiner Bennett G. Preston, MD, conducted postmortem
               examinations on the bodies and opined that the cause of death of both
               decedents was gunshot wound[s] to the head and that the manner of
               their deaths was homicide.

(Id., Ex. B (citations to record omitted).)

       Given the sparsity of the state courts’ factual summaries and because the facts presented at

trial are important to resolution of the issues before me, a more comprehensive recitation of the trial

record is warranted.

B.   The Trial Testimony

       The jury first heard from Police Officers Adrian Makuch and Officer Edward Schikel, both

of whom worked with the crime scene unit of the Philadelphia Police Department. Officer Makuch

explained that he processed the crime scene, and stated that the victims were shot while sitting in a

Plymouth Voyager minivan on Tulip Street in Philadelphia. (N.T. 10/12/04, 23:17–49:7.) Officer

Shikel photographed the minivan, recovered multiple objects from the car, took several upholstery

samples for DNA analysis, and performed a fingerprint examination. (Id. at 49:18–64:9.) None of

the evidence recovered connected Petitioner to the crime.

       The prosecution then called Bennett Preston, M.D., the medical examiner on the case, who

testified that he performed the postmortem examinations on the victims and found that they had

suffered gunshot wounds to the head, and that one had suffered a gunshot wound to his hand. Dr.

Preston described the entry points of the bullets and opined that the cause of death was homicide,




                                                  3
but he was not able to conclude whether the victims were shot from inside or outside of the car.

(N.T. 10/12/04, 3:15–18:14.)

       David Foster testified that the night before the murders (March 6, 2002), he was “hanging

out” at his house with a few friends including the two victims, Jones and Jenkins. Jones told Foster

that he was supposed to meet Petitioner later that night at the Vincenttown Diner and then was going

to Philadelphia to the house of a man named Melvin Marrero. (Id. at 22:4–24:9.) Although Foster

asked if he could go too, Jones told him he did not want anyone else there. (Id. at 25:21–26:12.)

Jones and Jenkins left Foster’s house and, fifteen minutes later, Jones called Foster and relayed that

Defendant was already waiting for them at the diner. (Id. at 25:6–11.) Foster testified that he

received a second call from Jones at approximately 11:15 to 11:30 p.m., saying that Jones was on

the way to Philadelphia and everything was “fine.” Foster told Jones to call him “when he got there

and everything was over,” but Jones never called him back. (Id. at 28:3–29:25.) After calling Jones

about fifteen times, Foster and two friends drove to Philadelphia, towards Marrero’s house, arriving

at approximately seven or eight o’clock the following morning. (Id. at 29:24–32:25.) At a nearby

location, only blocks away from the crime scene, Foster stated that he saw Petitioner and Marrero’s

brother, Stevie Marrero, coming out of an alley. (Id. at 33:2–25.) Foster made eye contact with

Petitioner, after which Petitioner and Stevie Marrero ran back down the alley, crossed the main

street, and got into a car. (Id. at 34:2–35:13.) Foster started following Petitioner’s car, but lost him

at some point. (Id. at 35:17–36:4.)

       On cross-examination, Foster admitted hearing that the victims (Jones and Jenkins) were

involved with strong-arming and robbing drug dealers, that they had robbed and shot an individual

named Ketkarun Boonsong after breaking into his house, and that the victims had “shot up” Melvin




                                                   4
Marrero’s car on a prior occasion. (Id. at 38:4–42:3.) Foster also acknowledged that he did not

know about the crime scene location until he saw it on the news that morning. (Id. at 43:17–49:7.)

        Melvin Marrero, who was serving a sentence for “drugs and guns,” then testified that he

knew both Petitioner and the victims. (Id. at 61:3–62:13.) The prosecutor presented Marrero with

a signed, seven-page, written statement that Marrero provided to police on September 21, 2002,

which contained the following information: Marrero had been shot at by the victims on a prior

occasion; the victims had previously kidnapped and beaten Petitioner; and Petitioner called him on

his cell phone to confess that he had killed the victims, Jones and Jenkins. 3 (Id. at 79:2–84:6.)

        Marrero denied the contents of that statement and claimed it was coerced, insisting that

police kept him in a room without feeding him, told him he was a suspect in a homicide, and refused

to let him call his lawyer. (Id. at 67:13–68:6, 96:7–25.) The only portion of his statement with

which Marrero agreed was the portion stating that Jones and Jenkins had previously “shot up” his

truck while he was in it. (Id. at 80:3–81:12, 106:23–107:24.) 4

        On cross-examination, defense counsel reaffirmed Marrero’s recantation of his statement

and also elicited testimony that Petitioner had left the area to work in Las Vegas:

               Q.      Klein ever tell you he killed anybody?

               A.      No, sir.

               Q.      He left town one time after that, didn’t he?

               A.      Yes, sir.

               Q.      Where was he going?



3
    The trial transcript does not indicate precisely when this phone call occurred.
4
   As will be detailed infra, Marrero’s statement also provided detail as to which gun Petitioner
used for the murders—a detail that matched physical evidence regarding which gun was actually
used.
                                                  5
               A.    He went to Vegas to do some work with the Wu Tang clan [a
               famous rap group].

               Q.     With the Wu Tang clan?

               A.     Yeah.

               Q.     Did you talk to him while he was in Vegas?

               A.     No, because I was locked up. Actually, my brother had
               spoken with him.

               Q.     But you knew he was out there?

               A.     I knew he was out there. My brother told me.

(Id. at 111:4–17.)

       The prosecutor followed up on re-direct, also questioning Marrero about Las Vegas and

about whether Petitioner had ever used a different name:

               Q.     Mr. Wallace asked, you said the defendant left town. You
               took him to 30th Street Station, didn’t you?

               A.     No, ma’am.

               Q.     You didn’t?

               A.     No.

               Q.       You didn’t take him to 30th Street Station so he could take a
               train to California and a bus to Las Vegas?

               A.     No.

               Q.     You didn’t do that?

               A.     No, ma’am.

               Q.     Do you know the name Christopher Arevalo?

               A.     No.

               Q.     Not familiar with that name?



                                                  6
               A.      I think you asked me that Thursday; right?

               Q.      Right. You are saying that—

               A.      Who is that, by the chance? I don’t—you keep asking me
               that. I don’t even really understand who that is. Never even heard
               of that name.

               Q.      Did the defendant ever use that name?

               A.      I don’t know. I don’t believe so.

(Id. at 114:20–115:20.)

       Following Marrero’s testimony, homicide detective John Cummings took the stand and

explained that he was the officer who took and transcribed Marrero’s statement. Cummings testified

that Marrero had not been coerced in any way regarding the signed statement and that Marrero

plainly stated that Petitioner had confessed to the murders. (Id. at 119:2–129:10.) Indeed,

Cummings explained that Marrero “was very cooperative, very cordial, and it was actually hard to

stop talking sometimes.” (Id. at 123:13–14.) Cummings denied ever telling Marrero that he was a

suspect in a homicide case. (Id. at 123:15–17.) Moreover, Cummings indicated that Marrero never

complained about not eating or showering and, in fact, at some point in the night, the police ordered

pizza for everyone. (Id. at 124:21–25.)

       Catherine Johnson, the girlfriend of victim Danny Jones, also testified about a very brief

phone conversation she had with Jones the night before the murder where Jones said he was “going

to be late because he was getting up with Klein [Petitioner].” (Id. at 142:13–24.) She also remarked

that Jones had had a problem with Marrero over money. (Id. at 144:2–146:24.) On cross-

examination, Johnson was confronted with her prior police statement wherein she told police that

Marrero had paid somebody to shoot Jones and Jenkins. (N.T. 10/12/04, 153:22–154:7.) Johnson




                                                 7
acknowledged that she made that statement and admitted to knowing that Jones and Jenkins, along

with David Foster, had previously “shot up” Marrero’s car. (Id. at 154:16–155:3.)

       The prosecution then called a second witness who had provided a twelve-page, signed

statement to police indicating that Petitioner had confessed to the murders. Ketkarun Boonsong

testified that he knew both Petitioner and Marrero. (Id. at 156:14–157:24.) When Boonsong was

confronted by the prosecutor with a statement he gave to the police—wherein he stated that

Petitioner confessed to killing Jones and Jenkins—Boonsong repeatedly denied giving any such

statement. (Id. at 167:14–25, 169:12–178:22 170:15–23.)

       The prosecution next presented Detective Egenlauf, who confirmed that Boonsong had, in

fact, given him a statement that Petitioner had confessed to the murders. (Id. at 194:24–209:21.)

Egenlauf explained that, once completed, he read the entire statement back to Boonsong and had

him sign all the pages at once. (Id. at 202:8–17.) Boonsong made no corrections to any of the

twelve pages of his statement.      (Id. at 202:18–25.)    Egenlauf indicated that Boonsong was

cooperative throughout the entire course of providing the statement. (Id. at 203:9–14.)

       Officer John Quartullo testified that he responded to a call about the victims’ ’93 Plymouth

Voyager sitting on Tulip Street. He explained that he found two males in the front seat that appeared

to be sleeping. He called paramedics, who arrived and pronounced the males dead. He indicated

that he found a casing on the ground by the passenger side sliding door. (Id. at 214:10–221:17.)

       On the next day of trial, Officer Ernest Bottomer, of the firearm identification unit, provided

information about the potential weapon used in the murder, confirming that it was a .380 caliber

automatic weapon. This was the same weapon Marrero described in his statement where he

indicated Petitioner had confessed the murders to him. (N.T. 10/13/04, 4:6–34:6.) Sergeant Patrick




                                                 8
Lamond discussed the traffic, lights, and distance from the Tacony Palmyra Bridge—the area from

where the victims drove—to the crime scene. (Id. at 35:5–41:20.)

       The prosecution next called Detective Joseph Centeno, the lead detective on the case.

Detective Centeno testified that he went to the crime scene and was present while Marrero was

interviewed. (Id. at 43:20–46:3.) He explained that his conversations with Marrero, and those of

the interrogating officers, were memorialized on an “activity sheet,” which he described as a

“synopsis or summary of every aspect of the investigation as it happens . . . . It basically tells your

bosses what you did today in regards to those murders.” (Id. at 46:4–18.) Centeno indicated that,

at the conclusion of Marrero’s interview, Marrero offered him some additional information that was

not included in Marrero’s written statement and was not memorialized on the activity sheet.

Specifically, Centeno began to testify that, “[a]t the conclusion of [Marrero’s] statement, I had gone

in to speak to him about the incident and at that time he had given me the information of the alias

that Mr. . . .” (N.T. 10/13/04, 48:19–22.) Defense counsel interrupted before Centeno could

complete his sentence, objecting because: “He is talking about things I know nothing about. How

could I cross-examine Marrero if I don’t know what is in an activity sheet, what is coming out of

his mouth and what is coming out of somebody else’s mouth? He already said it is a summary.

How can I cross-examine the witness on his opinion of what the guy said?” (Id. at 48:25–49:8.)

       The trial court sustained the objection and then inexplicably allowed the testimony to

continue without further objection from defense counsel to its hearsay nature:

               Q.      Did Mr. Marrero tell you that the defendant had left town?

               A.      Yes.

               Q.      What did he tell you about that?




                                                  9
               A.      He told me that he had taken him to the train station at 30th
               Street, and he gave me the information as to what name Mr. Klein
               was using.
                                               ...
               Q.      When did Mr. Marrerro tell you he had taken Mr. Klein to 30th
               Street Station?

               A.      Earlier in the week.

               Q.      What date? Did he give you a date?

               A.      Wednesday, September 18, 2002, at 2:30. 5 That was for a
               train that was headed to the West Coast.

               Q.     Did he give you any other information with regard to the
               defendant leaving town?

               A.     The name that the defendant was using and the identification
               he had in his possession.

               Q.      What name was that?

               A.      That was Christopher Arevalo.

               Q.     Based on the information that he gave you with regard to the
               defendant leaving town and the name Christopher Arevalo, did you
               do any follow-up investigation with regard to that information?

               A.      On that night we had gotten an itinerary together of these
               travel plans from the train station.

               Q.      How did you [do] that?

               A.      Over the telephone. I believe information was faxed back to
               us.
                                                ...

               Q.     Detective, based on that information what did you do with that
               information once you got it from Mr. Marrerro?

               A.     I basically put it all together. I proceeded to get the warrant
               together. And I turned everything over to the fugitive squad.



5
    This was approximately six months after the murders.


                                                10
(Id. at 49:15–52:5.) 6 Detective Centeno then testified that Petitioner was arrested in Las Vegas

about a week after Marrero’s statement, which was approximately six months after the murders.

(Id. at 58:21–59:6.)

       The final trial witness was Detective John Keen, from the fugitive unit, who testified that he

had been given both Petitioner’s name and the alias name “Christopher Arevalo” when he went out

to Las Vegas to search for Petitioner. Petitioner was ultimately arrested in Las Vegas approximately

six months after the murders and transported back to Philadelphia. (Id. at 68:23–72:11.)

       During her closing, the prosecutor discussed Centeno’s testimony regarding Petitioner’s

alleged flight to Las Vegas:

               All these incidents lead up to that March 7th date. And then what does
               Mr. Klein do? Don’t you think they talk in Pemberton, in Browns
               Mills? Don’t you think they are all hanging out together? He knows
               they are on to him. He calls his buddy Melvin [Marerro]. Drive me
               to the train station, I’m taking a train to California. It is 2004. Who
               takes a train to California under a different name? Christopher
               Arevalo. Yeah, that’s who I will be today when I get on that train to
               California. Then when I go from California, I will take a bus to Las
               Vegas so maybe they can’t find me.

               The Judge is going to instruct you on that. He is going to tell you the
               importance of that. That’s flight. Consciousness of guilt. Flight from
               the scene when he ran, when he saw Dave Foster. Consciousness of
               guilt. He knows he did something wrong. He knew exactly what he
               did. The police were on to him by that point.

(N.T. 10/14/04, 78:16–79:13.)

       During the charge to the jury, the trial court noted that the jury had “heard testimony about

the fact that the defendant was arrested out of state in another state, and this evidence was brought




6
  Defense counsel interposed several other objections during the course of this exchange, none of
which had anything to do with the hearsay nature of Centeno’s repetition of Marrero’s out-of-court
declaration.


                                                 11
forth.” The trial judge continued with a standard flight instruction explaining that flight or

concealment is a “circumstance that may tend to prove that the person is conscious of his own guilt.”

(N.T. 10/14/04, 93:1–21.)

C.    Procedural History

        Petitioner filed a direct appeal to the Pennsylvania Superior Court alleging that the trial court

erred in admitting hearsay testimony and that the evidence was insufficient to support the

convictions. On November 15, 2006, the Superior Court affirmed the convictions and, thereafter,

on April 30, 2007, the Pennsylvania Supreme Court denied allowance of appeal.

        On May 15, 2007, Petitioner filed a pro se PCRA petition and was appointed counsel, who

filed an amended PCRA petition. There, Petitioner alleged ineffective assistance of trial counsel

for (a) failing to object to the hearsay testimony regarding flight and (b) failing to object to closing

arguments and jury instructions regarding flight and consciousness of guilt. The PCRA court did

not address the hearsay issue, finding only that the testimony in question was relevant as evidence

of flight:

               It is well settled that when a person knows that he is wanted in
               connection with a criminal investigation, and flees or conceals
               himself, such conduct is relevant and admissible as evidence of
               consciousness of guilt. Commonwealth v. Hudson, 2008 Pa. Super,
               955 A.2d 1031 (Pa. Super. 2008) citing Commonwealth v. Rios, 546
               Pa. 271, 684 A.2d 546 (1996).
               ...
               Detective Joseph Centeno testified that Marrero told him that he had
               taken Appellant to Philadelphia 30th Street Amtrak train station and
               that he traveled to the west coast using the alias Christopher Arevalo.
               . . . After investigating Amtrak records, Centeno obtained a warrant
               for [Petitioner] and [Petitioner] was later arrested in Las Vegas,
               Nevada. This evidence is admissible and relevant to show
               consciousness of guilt. Trial counsel will not be deemed ineffective
               for failing to pursue a meritless claim. Commonwealth v. Payne,
               supra. Error was not committed.

(Respondents’ Opp’n Pet. for Habeas Corpus, Ex. B.)

                                                   12
       Petitioner timely appealed to the Pennsylvania Superior Court raising several issues,

including: (1) ineffective assistance of trial counsel for failing to present an alibi witness; (2)

ineffective assistance of trial counsel for failing to object to the presentation of evidence concerning

petitioner’s flight and/or to the prosecutor’s argument and the trial court’s instruction concerning

flight and consciousness of guilt; and (3) ineffective assistance of trial counsel for failing to object

to the prosecutor’s closing argument. 7 The Superior Court affirmed the dismissal of the PCRA

petition on February 19, 2014.

       With respect to the admission of Marrero’s hearsay statement through Detective Centeno,

the Pennsylvania Superior Court offered a different rationale from the PCRA court for admission

of the hearsay evidence:

               “[C]ertain out-of-court statements offered to explain the course of
               police conduct are admissible on the basis that they are offered not
               for the truth of the matter asserted, but rather to show the information
               upon which the police acted.” Commonwealth v. Douglas, 737 A.2d
               1188, 1195 (Pa. 1999). Detective Centeno testified that as a result of
               receiving information from Marrero regarding Klein’s planned
               departure to the West Coast and use of an alias, he obtained the
               itinerary of Klein’s travel plans from the train station. Based on the
               itinerary, Detective Centeno obtained a warrant for Klein’s arrest and
               turned the case over to the fugitive squad. Because the Detective’s
               testimony was offered to show the course of conduct of the police in
               locating and apprehending Klein, it was admissible. Accordingly,
               trial counsel had no basis to object, and cannot be deemed ineffective.
               See Commonwealth v. Rios, 684 A.2d 1025, 1034 (Pa. 1996) (counsel
               cannot be found ineffective for failing to make meritless objections).



7
   Petitioner also raised the following claims: (1) ineffective assistance of trial counsel for failure
to investigate or present witnesses from the neighborhood where the murders occurred; (2)
ineffective assistance of trial counsel for failing to request a jury instruction on witness credibility
and other crimes evidence; (3) ineffective assistance of trial counsel for failing to request a “corrupt
source” jury instruction regarding David Foster and/or Melvin Marrero; (4) ineffective assistance
of trial counsel for failing to object when the trial court’s jury charge referenced only statements
from Melvin Marrero and Ketkarun Boonsong, and not a witness statement from Catherine Johnson;
and (5) the PCRA court erred in dismissing Petitioner’s PCRA petition without an evidentiary
hearing.
                                                  13
(Id., Ex. C.)

        The Superior Court further rejected Petitioner’s claims that trial counsel should have

objected to the prosecutor’s closing argument regarding consciousness of guilt. It found that the

prosecutor was entitled to refer to the evidence and argue all reasonable inferences therefrom, and

that the trial court had instructed the jury that arguments of counsel are not evidence. The Superior

Court also did not find counsel ineffective for not objecting to the trial court’s jury instruction

regarding consciousness of guilt because “the evidence established that [Petitioner] fled the scene

after the murders upon seeing Foster, solicited Marrero’s help in driving him to 30th Street Station

to take a train to the West Coast using an alias, and that he was later apprehended in Las Vegas by

U.S. Marshalls [sic].” (Id.)

        Petitioner filed a pro se Petition for Writ of Habeas Corpus on January 7, 2015, setting forth

the following claims: (1) ineffective assistance of trial counsel for failing to object to “highly

prejudicial evidence of flight and petitioner’s use of an alias;” (2) ineffective assistance of trial

counsel for failing to object to the prosecutor’s comments regarding the use of an alias and flight in

her summation and/or failing to request a limiting instruction from the trial court;    (3) ineffective

assistance of trial counsel for failing to object to Detective Centeno’s testimony regarding flight and

the use of an alias on the basis of an alleged discovery violation;          (4) ineffective assistance

of trial counsel for failing to present an alibi witness; (5) the admission of David Foster’s hearsay

testimony violated Petitioner’s right to due process; (6) the evidence was insufficient to sustain the

jury’s guilty verdict and violated Petitioner’s right to due process; and (7) ineffective assistance of

trial counsel for failing to object to improper statements by the prosecutor during closing argument.

        In a Report and Recommendation issued April 29, 2016, the federal Magistrate Judge found

these issues either procedurally defaulted or meritless. As to the allegation regarding failure to call



                                                  14
an alibi witness, the Magistrate Judge found that Petitioner failed to demonstrate resulting prejudice.

Regarding the introduction of Marrero’s hearsay statement, the Magistrate Judge found that the

claims were reasonably rejected by the state courts. Specifically, he noted that the state courts

characterized the testimony as “course of conduct” evidence, which is not offered for the truth of

the matter asserted, but rather to show why the police followed a certain course of conduct that led

to the Defendant’s arrest. The Magistrate Judge reasoned that because the testimony was not

hearsay, the admission of these statements could not have violated Plaintiff’s Sixth Amendment

Confrontation Clause rights and could not be the basis of an ineffective assistance of counsel claim.

(R&R 10–11.) He also concluded that trial counsel was not ineffective for failing to object to the

prosecutor’s closing because it was properly based on evidence of Petitioner’s flight and because

trial counsel conceivably had a strategic basis for not objecting. (Id. at 13.) Finally, the Magistrate

Judge found that any claim regarding a failure to request a curative instruction was unexhausted and

procedurally defaulted. (Id. at 13–14.)

       On July 13, 2016, Petitioner filed pro se Objections to the R&R, to which Respondents

submitted a brief in opposition on August 4, 2017. In an Order dated May 29, 2018, I appointed

counsel to represent Petitioner in an evidentiary hearing regarding whether trial counsel had a

reasonable strategy for not objecting to the admission of Marrero’s out-of-court statement, not

objecting to the prosecutor’s use of the statement in closing arguments, and not seeking a limiting

instruction regarding the use of Marrero’s out-of-court statement. That evidentiary hearing took

place on July 25, 2018, before the Magistrate Judge who submitted the Report and Recommendation

referenced above.

II. STANDARDS OF REVIEW

A.     Standard of Review of a Magistrate Judge’s Report and Recommendation



                                                  15
       Under 28 U.S.C. § 636(b)(1)(B), a district court judge may refer a habeas petition to a

magistrate judge for proposed findings of fact and recommendations for disposition. When

objections to a report and recommendation have been filed, the district court must make a de novo

review of those portions of the report to which specific objections are made. 28 U.S.C. §

636(b)(1)(C); Sample v. Diecks, 885 F.2d 1099, 1106 n.3 (3d Cir. 1989). In performing this review,

the district court “may accept, reject, or modify, in whole or in part, the findings or

recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1).

B.     Standard for Federal Review of a Habeas Corpus Petition

       Under the Antiterrorism and Effective Death Penalty Act (“AEDPA”), federal courts

reviewing a state prisoner’s application for a writ of habeas corpus may not grant relief “with respect

to any claim that was adjudicated on the merits in State court proceedings” unless the claim (1)

“resulted in a decision that was contrary to, or involved an unreasonable application of, clearly

established Federal law, as determined by the Supreme Court of the United States” or (2) “resulted

in a decision that was based on an unreasonable determination of the facts in light of the evidence

presented in the State court proceeding.” 28 U.S.C. § 2254(d). This is a “difficult to meet” and

“highly deferential standard” for evaluating state-court rulings, which “demands that state-court

decisions be given the benefit of the doubt.” Cullen v. Pinholster, 563 U.S. 170, 181 (2011) (internal

quotation marks and citation omitted).

       A decision is “contrary to” federal law if “the state court applies a rule that contradicts the

governing law set forth in [Supreme Court] cases” or “if the state court confronts a set of facts that

are materially indistinguishable from a decision of [the Supreme] Court and nevertheless arrives at

a result different from [Supreme Court] precedent.” Williams v. Taylor, 529 U.S. 362, 405–06

(2000). A decision is an “unreasonable application” of federal law if the state court identified the



                                                  16
correct governing legal rule but applied the rule to the facts of the case in an objectively

unreasonable manner. Renico v. Lett, 559 U.S. 766, 773 (2010). A decision is based on an

“unreasonable determination of the facts” if the state court’s factual findings are objectively

unreasonable in light of the evidence presented to the state court. Miller–El v. Cockrell, 537 U.S.

322, 340 (2003).

       A court’s review of a state prisoner’s habeas corpus petition follows a “prescribed path.”

Eley v. Erickson, 712 F.3d 837, 846 (3d Cir. 2013). First, it must determine what arguments or

theories supported or could have supported the state court’s decision. Id. Second, the court must

ask “whether it is possible fairminded jurists could disagree that those arguments or theories are

inconsistent with the holding in a prior decision of the Supreme Court.” Id. (internal quotation

marks omitted). Finally, habeas relief may be granted “only if the petitioner demonstrates that the

state court decision ‘was so lacking in justification that there was an error well understood and

comprehended in existing law beyond any possibility for fairminded disagreement.’” Id. at 846–47

(alterations omitted) (quoting Harrington v. Richter, 562 U.S. 86 (2011)).

III.   LEGAL DISCUSSION OF PETITIONER’S OBJECTIONS

       Petitioner sets forth four Objections to the R&R, all of which are couched as ineffective

assistance of counsel claims pursuant to the Sixth Amendment of the Constitution.

       The clearly established Supreme Court precedent governing ineffective assistance of

counsel is the two-pronged standard enunciated by Strickland v. Washington, 466 U.S. 668 (1984)

and its progeny. See Wiggins v. Smith, 539 U.S. 510, 521 (2003) (acknowledging Strickland as the

controlling authority).   Under the first Strickland prong, a petitioner must demonstrate that

“counsel’s representation fell below an objective standard of reasonableness,” with reasonableness




                                                17
being judged under professional norms prevailing at the time counsel rendered assistance.

Strickland, 466 U.S. at 688, 690.

        Under the second Strickland prong, a petitioner must establish that “there is a reasonable

probability that, but for counsel’s error the result would have been different.” Strickland, 466 U.S.

at 694. A reasonable probability is a “probability sufficient to undermine confidence in the

outcome.” Id. To sustain a plausible ineffective assistance of counsel claim, a petitioner must show

that the attorney’s errors were so serious as to deprive the defendant of a fair trial whose result is

reliable. See Wells v. Petsock, 941 F.2d 253, 259–60 (3d Cir. 1991).

        Notably, a court must apply a doubly deferential standard of review when analyzing an

ineffective assistance of counsel claim under the federal habeas standard of § 2254(d)(1). Cullen

v. Pinholster, 563 U.S. 170 (2011). “The pivotal question is whether the state court’s application

of the Strickland standard was unreasonable. This is different from asking whether defense

counsel’s performance fell below Strickland’s standard.” Harrington v. Richter, 562 U.S. 86, 101

(2011). In other words, when § 2254(d) applies, the question is not whether counsel’s actions were

reasonable. The question is “whether there is any reasonable argument that counsel satisfied

Strickland’s deferential standard.” Id. at 105. When viewing a state court’s determination that a

Strickland claim lacks merit through the lens of § 2254(d), federal habeas relief is precluded “so

long as fairminded jurists could disagree on the correctness of the state court’s decision.” Id. at

101.

A.     Ineffective Assistance of Counsel for Failure to Present the Alibi Testimony of Calvin
       Flowers

        Petitioner’s first objection challenges the Magistrate Judge’s conclusion that the state court

correctly found no error in trial counsel’s failure to present alibi testimony.




                                                  18
       In the PCRA court, Petitioner argued that trial counsel was ineffective for failing to

investigate and present Calvin Flowers as an alibi witness. Petitioner presented a signed, but un-

notarized affidavit from Flowers stating that Petitioner was with Flowers in Irvington, New Jersey

from 7:00 p.m. on March 6, 2004 until approximately 4:00 to 6:00 a.m. on March 7, 2004—a period

of time that corresponded precisely with the murders. The affidavit also stated that after Petitioner’s

arrest, Flowers telephoned trial counsel, but counsel never contacted him. (Respondents’ Opp’n

Pet. Habeas Corpus, Ex. A, p. 9.) The PCRA court found that trial counsel was not ineffective for

failing to produce this witness because, based on the substantial evidence presented a trial, there

was no reasonable probability that the outcome of the trial would have been different. Id. at p. 10.

       On review, the Pennsylvania Superior Court affirmed, noting that “a petitioner who asserts

ineffectiveness for failing to call witnesses must provide affidavits from the alleged witnesses that

indicate their availability and willingness to cooperate with the defense.” Commonwealth v. Klein,

2013 WL 8695461 (Pa. Super. 2013). The Superior Court found that, in Petitioner’s case, the trial

court conducted a colloquy during which Petitioner voluntarily waived his right to call witnesses.

Id. Moreover, Petitioner failed to plead and demonstrate that the alibi witness was prepared to

cooperate, would have testified on his behalf, and would have been helpful to the defense. Id.

       The Federal Magistrate Judge found no error in these holdings, reasoning that Petitioner

could not demonstrate prejudice. He noted that the evidence at trial was substantial since two

witnesses testified that Petitioner separately confessed the murders. In addition, the Magistrate

Judge found that the evidence revealed that Petitioner had a motive to kill the victims based upon

their having previously kidnapped and beaten Petitioner. (R&R 15.) The Magistrate Judge

concluded that Petitioner could not show a reasonable probability that the outcome of his trial would

have been different if only trial counsel had called Flowers as a witness.



                                                  19
       Petitioner now argues that both the state court judges and the Magistrate Judge “substituted

their own subjective assessment of the evidence, which Petitioner was never afforded the proper

evidentiary hearing to present and develop, in concluding that the failure of trial counsel to call

Calvin Flowers, who would have offered credible testimony placing Petitioner elsewhere with him

when the homicides for which Petitioner was convicted occurred, would have not resulted in an

acquittal.” (Pet.’s Objections p. 10.) He argues that the proper standard, as set forth by the Third

Circuit in Saranchak v. Sec’y, Pa. Dept. of Corrs., 802 F.3d 579 (3d Cir. 2015), requires only a

showing that, but for counsel’s unprofessional errors, the result of the proceeding would have been

different as viewed from the perspective of “an unspecified, objective factfinder.” Id. at 588. In

contravention of that standard, Petitioner claims that a reasonable juror, if presented with Flowers’s

testimony, may have afforded more weight to the recantation testimony of the two key witnesses to

Petitioner’s confession and may have believed Flowers that Petitioner was with him at the time of

the murder. Absent an evidentiary hearing to hear Flowers’s testimony and review that testimony

in light of the other evidence in the case, Petitioner contends that the state courts’ and the Magistrate

Judge’s adjudication of this claim was based on an unreasonable determination of the facts and an

unreasonable application of federal law.

       Even assuming arguendo that Petitioner could, in fact, demonstrate prejudice from trial

counsel’s failure to call Mr. Flowers as an alibi witness, I find no error in the Pennsylvania Superior

Court’s determination that Petitioner had failed to establish that trial counsel’s representation “fell

below an objective standard of reasonableness as defined by prevailing professional norms.”

Saranchak, 802 F.3d at 588 (internal quotation marks omitted). To succeed on a claim of ineffective

assistance based on the failure to call a witness, a defendant must prove:

               (1) the witness existed; (2) the witness was available to testify for the
               defense; (3) counsel knew of, or should have known of, the existence

                                                   20
               of the witness; (4) the witness was willing to testify for the defense;
               and (5) the absence of the testimony of the witness was so prejudicial
               as to have denied the defendant a fair trial. Failure to call a witness
               is not per se ineffective assistance of counsel, for such a decision
               implicates matters of trial strategy. It is Appellant's burden to
               demonstrate that trial counsel had no reasonable basis for declining
               to call [ ] a witness.

Figueroa v. Mooney, No. 14-2876, 2016 WL 4975211, at *6 (E.D. Pa. Aug. 18, 2016) (quoting

Commonwealth v. Washington, 927 A.2d 586, 599 (Pa. 2007)).

       Petitioner could arguably establish several of these factors. In Mr. Flowers’s un-notarized

affidavit, attached to Petitioner’s PCRA petition, Flowers avers that he “know[s] for a fact” that

Petitioner could not have committed the murders because Petitioner was with him at “a couple of

bars” from 7:00 p.m. March 6, 2002 until about 4:00 a.m. to 6:00 a.m. on March 7, 2002. (Flowers

Aff. ¶ 4.) The Flowers affidavit goes on to state that after Petitioner was arrested, he (Flowers)

“telephoned his [Petitioner’s] attorney,” but counsel “never contacted me, nor anybody else from

the defense,” and “I was available at the time of Mr. Klein’s trial and would have been willing to

testify to the information stated herein, if I had been called as a witness.” (Id. ¶¶ 5–6.)

       Petitioner’s argument, however, fails to show the absence of a reasonable basis for not

calling Flowers. As noted by the Pennsylvania Superior Court, at the close of the prosecution’s

case, Petitioner was carefully questioned by the trial judge during which he voluntarily waived the

right to call witnesses. The following exchange occurred:

               Q:      Are you satisfied with your attorney’s representation of you?
               A:      Yes, sir.
               Q.      Has anybody promised you anything or threatened or gave
                       you any inducements in order to get you not to testify?
               A.      No, sir.
               Q.      Do you have any witnesses that you wish to call?
               A.      No, no, sir.
                       MR. WALLACE [defense counsel]: Judge, other than
                       character witnesses.
                       THE COURT: Character witnesses.

                                                  21
                       THE DEFENDANT: Yes, character witnesses.
               Q.      Do you have any fact witnesses you wish to call?
               A.      No.
               Q.      Were there any witnesses that were never contacted by you or
                       your attorney?
               A.      Not to my knowledge.
               Q.      Are there any questions that you wish to ask at this point?
               A.      No sir.

(N.T. 10/13/04, 76:9–77:9.)

       If Petitioner was in fact with Flowers on the night of the murders, he of course would have

been acutely aware of that fact. Yet, Petitioner clearly represented on the record that there were no

witnesses that he wished to call and none that should have been contacted by him or his attorney.

Having explicitly waived his right to call fact witnesses, Petitioner cannot now plausibly argue that

counsel had no reasonable basis for failing to call an alibi witness. As such, I will overrule

Petitioner’s objection on this issue.

B.     Ineffective Assistance of Counsel for Failure to Raise a Sixth Amendment
       Objection to Hearsay Testimony and Subsequent Failure to Object to Use of
       This Testimony in Closing and During Jury Instructions

       Petitioner’s remaining Objections are interrelated and challenge (a) trial counsel’s failure to

object to the admission of hearsay testimony regarding Petitioner’s alleged flight out of state under

an alias after the murders, thereby resulting in a violation of Petitioner’s Sixth Amendment

Confrontation Clause rights; (b) trial counsel’s subsequent failure to object to the prosecutor’s use

of this evidence in her closing argument; and (c) trial counsel’s failure to request a limiting

instruction regarding the proper use of the alleged hearsay testimony. As these three Objections

share a common factual backdrop, I will discuss them jointly under the Strickland standard. 8



8
        Respondent argues that Petitioner’s Confrontation Clause claims may be procedurally
defaulted because, although he raised ineffectiveness of counsel claims to the PCRA court and
Pennsylvania Superior Court, he did not couch them as Crawford violations. Under Pennsylvania
law, claims of trial counsel ineffectiveness are waived if not raised on PCRA review.
                                                 22
       1.      Whether Counsel’s Performance Fell Below an Objective Standard of
               Reasonableness

       As noted above, the initial prong of Strickland asks whether counsel’s performance was so

deficient that it fell below an “objective standard of reasonableness” under “professional norms

prevailing at the time counsel rendered assistance.” Strickland, 466 U.S. at 688, 690. This prong,

in turn, involves two further inquiries. First, because “[t]here can be no Sixth Amendment

deprivation of effective counsel based on an attorney’s failure to raise a meritless argument,” a court

must look into the substantive merit of the alleged failure. United States v. Sanders, 165 F.3d 248,

253 (3d Cir. 1999); United States v. Vas, 255 F. Supp. 3d 598, 603 (E.D. Pa. 2017). Second, if the

argument that was not raised by counsel has merit, the court “must indulge a strong presumption



Commonwealth v. Grant, 813 A.2d 726, 738 (Pa. 2002). In turn, such waiver results in a
procedural default for purposes of federal habeas review. See Lines v. Larkins, 208 F.3d 153,
159–60 (3d Cir. 2000) (“[C]laims deemed exhausted because of a state procedural bar are
procedurally defaulted.”)
         Such procedural default, however, may be excused under Martinez v. Ryan, 566 U.S. 1
(2012), which states that “where state law requires a prisoner to raise claims of ineffective assistance
of trial counsel in a collateral proceeding, rather than on direct review, a procedural default of those
claims will not bar their review by a federal habeas court if three conditions are met: (a) the default
was caused by ineffective assistance of post-conviction counsel or the absence of counsel (b) in the
initial-review collateral proceeding (i.e., the first collateral proceeding in which the claim could be
heard) and (c) the underlying claim of trial counsel ineffectiveness is ‘substantial[.]’” Cox v. Horn,
757 F.3d 113, 119 (3d Cir. 2014) (quoting Martinez v. Ryan, 566 U.S. 1, 14 (2012)).
         All of these elements are present here. The first element is demonstrated by PCRA counsel’s
unequivocal testimony at the evidentiary hearing before the Magistrate Judge that she had no
strategic reason for not raising Petitioner’s claims as Confrontation Clause violations. (N.T.
8/15/18, 44:21–46:8.) For purposes of the second requirement, it is sufficient that I find that the
procedural default of Petitioner’s ineffectiveness claims was caused by PCRA’s counsel’s failure
to raise the ineffectiveness claims before the state court on collateral review. See Preston v.
Superintendent Graterford SCI, 902 F.3d 365, 377 (3d Cir. 2018). The final requirement is met if
“‘reasonable jurists could debate’ that [Petitioner’s] [ineffectiveness] claim[s] ha[ve] merit, or
whether the claim is ‘adequate to deserve encouragement to proceed further.’” Id. (quoting Miller-
El v. Cockrell, 537 U.S. 322, 336 (2003) (further quotations omitted)). For the reasons set forth
below, I find that Petitioner’s defaulted claims are substantial and warrant further discussion.
Accordingly, I find that PCRA counsel’s ineffectiveness provides cause to excuse any procedural
default on Petitioner’s underlying trial counsel ineffectiveness claims.

                                                  23
that counsel’s conduct falls within the wide range of reasonable professional assistance; that is, the

defendant must overcome the presumption that, under the circumstances, the challenged action

might be considered sound trial strategy.” Strickland, 466 U.S. at 689.

               a.      Substantive Merit of Counsel’s Failure to Object to Hearsay Testimony

       Petitioner’s ineffectiveness claims primarily rest on the admission of Melvin Marrero’s out-

of-court statement about Petitioner’s flight and use of an alias, and trial counsel’s failure to object

to that testimony, issues which implicate the Confrontation Clause of the Sixth Amendment. 9 In

Crawford v. Washington, 541 U.S. 36 (2004), a case decided prior to Petitioner’s trial, the United

States Supreme Court held that the Sixth Amendment’s Confrontation Clause bars “admission of

testimonial statements of a witness who did not appear at trial unless he was unavailable to testify,

and the defendant has had a prior opportunity for cross-examination.” Id. at 53–54; see also Davis

v. Washington, 547 U.S. 813, 822 (2006). There are two necessary conditions to identify whether

an out-of-court statement implicates the protection of the Confrontation Clause: (1) the statement

must be testimonial and (2) the statement must be introduced for its truth. Lamberton v. Warden-

Greene SCI, 861 F.3d 459, 469 (3d Cir. 2017).

       Consequently, under Crawford, I must now determine whether Marrero’s out-of-court

statement satisfies both of the enumerated preconditions.           Thereafter, if I find that both

preconditions have been met, I must consider whether Marrero was subject to sufficient

confrontation so as to satisfy the Sixth Amendment.



9
   A mere error of state evidentiary law is insufficient to entitle Petitioner to federal habeas relief.
Federal courts reviewing habeas claims cannot “reexamine state court determinations on state-law
questions.” Estelle v. McGuire, 502 U.S. 62, 67–68 (1991). Where an ineffectiveness claim rests
purely on an argument trial counsel failed to object to a state law ruling, a habeas petitioner “cannot
overcome the ‘strong presumption’ that his counsel’s conduct fell outside the ‘wide range of
reasonable professional assistance.’” Priester v. Vaughn, 382 F.3d 394, 402 (3d Cir. 2004).

                                                  24
                 i.    Whether Marrero’s Statement Was Testimonial

       The Supreme Court defined “testimony” as “[a] solemn declaration or affirmation made for

the purpose of establishing or proving some fact . . . . An accuser who makes a formal statement to

government officers bears testimony in a sense that a person who makes a casual remark to an

acquaintance does not.” Crawford, 541 U.S. at 51 (citations and internal quotation marks omitted).

The protections of the Confrontation Clause apply only to testimonial statements. U.S. v. Figueroa,

729 F.3d 267, 276 n.14 (3d Cir. 2013). “Ex parte examinations and interrogations used as a

functional equivalent for in-court testimony are the ‘core class of “testimonial” statements’ that

directly implicate the right of confrontation.” Lambert v. Warden Greene SCI, 861 F.3d 459, 469–

70 (3d Cir. 2017). The Supreme Court has held that “[w]hatever else the term covers, it applies at

a minimum to prior testimony at a preliminary hearing, before a grand jury, or at a former trial; and

to police interrogations.” Crawford, 541 U.S. at 68.

       Here, the trial record establishes that Marrero’s statement was testimonial in that it was

given during the course of a police interrogation. No state court has disagreed with that fact. As

Marrero’s statement falls within the “core class of testimonial statements,” the Confrontation Clause

is implicated.

                 ii.   Whether Marrero’s Statement Was Admitted for Its Truth

       Once a statement is deemed testimonial, the next step is to determine whether the

prosecution used the statement for the truth to establish the elements required to convict. Lambert,

861 F.3d at 470. “In making this determination, we are not to accept the prosecution’s ‘not-for-

truth’ rationale at face value, but instead must determine if there is a ‘legitimate, non hearsay

purpose’ . . . by ‘thoroughly examin[ing] the use of the out-of court [statements] and the efficacy of

a limiting instruction.’” Id. (quoting Williams v. Illinois, 567 U.S. 50, 105–06 (2012)) (further



                                                 25
quotations omitted). The Confrontation Clause “does not bar the use of testimonial statements for

purposes other than establishing the truth of the matter asserted.” Crawford, 541 U.S. at 59 n.9.

       As explained above, here the PCRA court sidestepped the hearsay issue and found that

Marrero’s out-of-court statements were relevant to the issue of flight, which according to the

prosecution’s theory, was relevant to Petitioner’s consciousness of guilt. But the PCRA court

ignored the inherent evidentiary problems as to how this evidence was admitted.

       The Pennsylvania Superior Court went a different direction and concluded that Marrero’s

out-of-court statements were not offered for the truth, but were admissible to show police “course

of conduct.” In doing so, it noted that, under Pennsylvania evidentiary law, an out-of-court

statement offered to explain a course of conduct is not hearsay and, thus, does not implicate the

Confrontation Clause.       See e.g., Commonwealth v. Chmiel, 889 A.2d 501 (Pa. 2005);

Commonwealth v. Hardy, 918 A.2d 766 (Pa. Super. Ct. 2007). “‘Course of conduct’ narratives

often include out-of-court statements that are not offered for the truth of the matter asserted therein;

frequently, the statements are also non-essential to the prosecution’s case, or the declarant testifies

at trial, or the defendant opened the door to the admission of the evidence, or the admission of the

statements was deemed harmless error.” Commonwealth v. Dent, 837 A.2d 571, 581 (Pa. Super.

Ct. 2003) (citations omitted).

       Well before the trial in this matter, however, the use of the course-of-conduct exception to

the hearsay rule came under scrutiny by both state and federal courts, which noted a need to balance

the relevance of this type of testimony with the constitutional guarantees of the Sixth Amendment.

In Commonwealth v. Palsa, 555 A.2d 808 (Pa. 1989), the Pennsylvania Supreme Court recognized

that although “certain out-of-court statements offered to explain a course of police conduct are

admissible” as non-hearsay, “it cannot be said that every out-of-court statement having bearing upon



                                                  26
subsequent police conduct is to be admitted, for there is a great risk that, despite cautionary jury

instructions, certain types of statements will be considered by the jury as substantive evidence of

guilt.” Id. at 810 (emphasis in original). Given that risk, the Court stated that “the police conduct

rule does not open the door to unbounded admission of testimony, for such would nullify an

accused’s right to cross-examine and confront the witnesses against him.” Id. It reasoned that

although an arresting or investigating officer should not be put in the false position of seeming just

to have happened upon the scene . . . [h]is testimony that he acted ‘upon information received,’ or

words to that effect, should be sufficient . . . . The need for the evidence is slight, the likelihood of

misuse great.” Id. at 810–11 (quoting McCormick On Evidence § 249, at 104). 10

       The United States Court of Appeals for the Third Circuit has also expressed similar concerns

with the admission of course-of-conduct testimony for the truth of the matter asserted. In United

States v. Sallins, 993 F.2d 344 (3d Cir. 1993), the issue was whether the trial court erred in admitting

evidence of a police radio dispatch and a police computer record detailing the contents of a call to

911. Id. at 345. At trial, the officer testified that he and his partner received police radio dispatch


10
    The Pennsylvania Superior Court applied Palsa’s principles to a claim of ineffective assistance
of counsel for failure to raise and preserve an objection to “course of conduct” testimony. In
Commonwealth v. Thomas, 578 A.2d 422 (Pa. Super. Ct. 1990), the Court considered “whether
prior counsel provided ineffective assistance in failing to raise and preserve an objection to a portion
of police ‘course of conduct’ hearsay testimony which indicated a third party who did not testify at
trial, knew appellant, was present when the offense occurred, and identified appellant as the
perpetrator.” Id. at 423. The Court noted that the fact that the auto theft crime at issue had been
committed was not in question; rather the sole issue at trial was one of identity. Id. It remarked
that “[w]hile it may have been necessary to explain to the jury why the police arrested appellant and
not someone else,” the introduction of a statement by Dale Harris—a man who knew the appellant
and was present at the scene, but did not testify—identifying appellant as the perpetrator was offered
to “provide proof of appellant’s guilt through a person not under oath, nor available for cross-
examination.” Id. at 428. The Court determined that “[n]o plausible tactical basis could exist for
the waiver of such a challenge by counsel,” and observed that “while we in no way suggest that the
evidence against appellant was insufficient to sustain the verdict”—particularly given the
identification of appellant by the victim—without the improper evidence, the jury “might very well
have found reasonable doubt in this case.” Id.

                                                   27
prompting him to look for a black male with all black clothing carrying a gun in a certain area. Id.

The government argued that the contents of the radio call were introduced only course of conduct.

Id. at 345–46. On appeal, the Third Circuit recognized that “[i]f the hearsay rule is to have any

force, courts cannot accept without scrutiny an offering party’s representation that an out-of-court

statement is being introduced for a material non-hearsay purpose.              Rather, courts have a

responsibility to assess independently whether the ostensible non-hearsay purpose is valid.” Id. at

346. The court concluded that because the details of the radio call were offered for their truth value

and were used for the truth in the prosecutor’s closing argument, the testimony was hearsay and

should have been excluded. 11 Id. at 347.

       The facts before me are substantially analogous to the foregoing cases. 12 The state court

record reveals that Marrero’s out-of-court statement—that he drove Petitioner to the train station



11
         Respondents argue that Petitioner’s reliance on Sallins is misplaced because: (a) it was a
federal case heard on appeal, not a habeas matter, and thus had a different standard of review, and
(b) it is a Third Circuit decision that cannot serve as binding legal authority in the habeas context,
which considers only whether a state court decision is contrary to or an unreasonable application of
federal law. I agree that the well-established federal law at issue is not Sallins, but rather Strickland
v. Washington, which requires a determination of whether counsel’s performance fell below an
objective standard of reasonableness as established by prevailing norms. The ruling in Sallins
simply echoes the holding and rationale of the Pennsylvania Supreme Court in Palsa that hearsay
statements may not be admitted under the guise of course of conduct testimony when, in fact, the
statements are substantively used for their truth. To the extent that a witness’s statement is wrongly
characterized by a trial court as course-of-conduct testimony when it is actually admitted for the
truth of the matter asserted, a state court’s conclusion that counsel was not ineffective for failing to
object—without a concurrent finding that counsel was acting under a reasonable strategy—would
be an unreasonable application of federal law.
12
        Respondents also contend that “Sallins is highly fact-specific and its holding is not
extendable to the instant matter, where Melvin Marrero’s information concerning petitioner’s
intentions and alias were not used as substantive evidence, but were necessary to explain why police
apprehended a ‘Christopher Arevalo’ in Las Vegas.” (Resps.’ Opp’n to Objections p. 9.)
        This argument is mistaken on three points. First, contrary to Respondents’ argument, the
record clearly shows that the prosecutor used Marrero’s statement as substantive evidence, not as
course-of-conduct evidence. Second, as discussed in more detail, the record does not contain any
clear indication that a “Christopher Arevalo” was apprehended in Las Vegas. Finally, the basic
                                                   28
where Petitioner intended to board a train for the west coast under an alias—was not, as the

Pennsylvania Superior Court suggested, offered to explain Centeno’s course of conduct, but rather

was used for the truth of the matter asserted. Detective Centeno’s reason for notifying the fugitive

squad to look for a Christopher Arevalo in Las Vegas was not at issue in the case and did not

advance the ultimate question of whether Petitioner had committed the murders. To the extent

course of conduct information was necessary, Centeno could have simply explained that six months

after the murders he received information that Petitioner was in Las Vegas. By including the

additional hearsay information that Marrero told him that he drove Petitioner to the train station so

that Petitioner could leave town using an assumed name, the prosecution introduced evidence that

Petitioner had fled under an alias to avoid apprehension. Trial counsel offered no ongoing objection

to the hearsay nature of this testimony, failed to request that the testimony be limited to explaining

the actual course of conduct by the police, and failed to request that incriminating statements

testified to by Centeno be stricken.

       Compounding the error, the prosecutor directly referenced Marrero’s statement, arguing that

Petitioner “call[ed] his buddy Melvin. Drive me to the train station, I’m taking a train to California.

. . . Christopher Arevalo. Yeah, that’s who I will be today when I get on that train to California . .

. . That’s flight. Consciousness of guilt. . . . He knows he did something wrong.” (N.T. 10/14/04,

78:16–79:13.) Trial counsel did not object that such argument was inappropriate, and did not

request that the trial court give any limiting or curative instruction to explain to the jury that

Marrero’s statement was only to be considered for establishing course of conduct.


principle of Sallins—that courts cannot accept without scrutiny an offering party’s representation
that an out-of-court statement is being introduced to show course of conduct—is not “highly fact-
specific” and is clearly applicable to any case where hearsay testimony is purportedly introduced to
explain police course of conduct. The holdings of Sallins and Palsa have repeatedly been applied
in other cases with similar, but not identical facts.


                                                  29
       In light of this record, I find that Marrero’s out-of-court statement was admitted for its truth

and, due to its testimonial nature, clearly implicated constitutional concerns. The Superior Court’s

contrary finding—that any objection by counsel would have been meritless—constitutes an

unreasonable application of federal law as set forth in Strickland. As such, for purposes of the

Confrontation Clause, I find that Crawford’s second condition has been satisfied.

               iii.    Whether Petitioner Had an Opportunity for Confrontation

       Having determined that Marrero’s statement was testimonial and admitted for its truth, I

now consider whether Petitioner’s Confrontation Clause rights were satisfied by Marrero’s

testimony and presence on the witness stand at trial. I find that resolution of this issue is, at best,

unclear.

       In Crawford, the Supreme Court “changed the legal landscape for determining whether the

admission of . . . hearsay statements violates the accused’s right[s] under the Confrontation Clause.”

U.S. v. Hendricks, 395 F.3d 173, 177 (3d Cir. 2005) (quotations omitted). In that case, the state

charged the defendant with assault and attempted murder for stabbing a man the defendant believed

had tried to rape his wife. Crawford, 541 U.S. at 38. During the investigation, both the defendant

and his wife gave formal statements to law enforcement officials. Id. at 38–39. Although the wife

generally corroborated her husband’s version of the events leading up to the fight, her account of

the fight was different than that of her husband as to whether the victim had drawn a weapon before

the defendant struck him. Id. at 39–40. At trial, the defendant claimed self-defense, and, pursuant

to the marital privilege under state law, the wife was unavailable to testify. Id. at 40. The

prosecution sought to admit the wife’s statements to police through a hearsay exception, while the

defendant contended that the admission of the statements would violate the Confrontation Clause.

Id. The trial court allowed the wife’s statements to be admitted, but the United States Supreme



                                                  30
Court subsequently reversed, holding that “testimonial” hearsay statements may not be introduced

against a defendant unless the declarant is unavailable at trial and the defendant had a prior

opportunity to cross-examine the declarant, regardless of whether the statement fell within a firmly

rooted hearsay exception or had a particular guarantee of trustworthiness. Id. at 59. The Supreme

Court went on to clarify that “[t]he Clause does not bar admission of a statement so long as the

declarant is present at trial to defend or explain it.” Id. at 59 n.9. Finding that the wife’s statements

given to the police officers were “testimonial” and that, due to the marital privilege, the defendant

had no opportunity to cross-examine her, the Court held that the trial court’s admission of the wife’s

statements to the police as evidence against the defendant violated his rights under the Sixth

Amendment. Id. at 68–69.

       The United States Court of Appeals for the Third Circuit offered further guidance on

Crawford’s scope in the recent case of Preston v. Superintendent Graterford SCI, 902 F.3d 365 (3d

Cir. 2018). In Preston, the defendant and his brother Leonard were charged with a murder. Id. at

369. At Leonard’s trial, Leonard took the stand in his own defense and, consistent with a statement

given to police after arrest, explained the circumstances of the crime, which implicated the

defendant in the shooting. Id. During the defendant’s subsequent trial, the Commonwealth called

Leonard as a witness, but he asserted his Fifth Amendment privilege against self-incrimination and

refused to testify. Id. at 370. The Commonwealth sought and was granted leave to introduce

Leonard’s prior statements, and defense counsel did not interpose any Sixth Amendment objection.

Id. at 371. On review, the Third Circuit held that “[a] criminal defendant’s right to cross-

examination is not satisfied simply because a witness appears and takes the stand at the defendant’s

trial. A criminal defendant is also entitled to a ‘full and fair opportunity to probe and expose the[]

infirmities’ of the witness’s testimony.” Id. at 380 (quoting Delaware v. Fensterer, 474 U.S. 15,



                                                   31
22 (1985)) (emphasis in original). The Third Circuit determined that the defendant did not have a

full and fair opportunity to expose the infirmities of Leonard’s statements through meaningful and

effective cross-examination because Leonard refused to answer almost every question defense

counsel asked him. Id. at 380–81. The Court concluded that although “[i]t is possible that, in some

circumstances, a witness’s answers on direct examination may provide the jury with enough

information to reach a credibility determination and therefore satisfy the Confrontation Clause[,] . .

. neither direct examination nor a creative closing argument was a substitute for cross-examination

in [that] case.” Id. at 382.

        The facts before me do not lend themselves to a straightforward analysis of the

Confrontation Clause issue. Unlike the witness in Crawford, Marrero appeared as a witness and

testified. And unlike the witness in Preston, Marrero answered questions about the flight and alias

issues. While Marrero denied telling police about taking Petitioner to the train and the alias, he did

not invoke any privilege to avoid answering questions.

        The first mention of Petitioner’s presence in Las Vegas arose during Marrero’s cross-

examination when defense counsel elicited brief testimony that sometime after the murders,

Petitioner left town to do some work with the Wu Tang Clan. (N.T. 10/12/04, 111:6–12.)

Thereafter, during re-direct examination, the prosecutor asked Marrero whether he had driven

Petitioner to 30th Street Station, at some unspecified point in time, so he could take a train to

California and a bus to Las Vegas. As noted above, the specific testimony on re-direct examination

was:

        Q.      Mr. Wallace asked, you said the defendant left town. You took him
                to 30th Street Station, didn’t you?
        A.      No, ma’am.
        Q.      You didn’t?
        A.      No.



                                                 32
       Q.      You didn’t take him to 30th Street Station so he could take a train to
               California and a bus to Las Vegas?
       A.      No.
       Q.      You didn’t do that?
       A.      No, ma’am.
       Q.      Do you know the name Christopher Arevalo?
       A.      No.
       Q.      Not familiar with that name?
               ...
       A.      Who is that, by the chance? I don’t—you keep asking me that. I
               don’t even really understand who that is. Never even heard of that
               name.
       Q.      Did the defendant ever use that name?
       A.      I don’t know. I don’t believe so.

(N.T. 10/12/04, 114:20–115:20.)

       The following day, Detective Centeno took the stand and, through his testimony, the

prosecutor introduced the flight and alibi evidence derived from Marrero’s prior out-of-court

statement. Although defense counsel had no opportunity thereafter to specifically confront Marrero

about this out-of-court statement, defense counsel did have ample opportunity, the day prior, to

delve into the precise subject matter, i.e. whether Marrero had driven Petitioner to the train station.

Marrero explicitly denied doing so. Thus, unlike the witnesses in both Crawford and Preston, the

jury had the opportunity to observe Marrero’s demeanor and credibility on the issue of the alleged

flight to California. It is unlikely that additional confrontation as to the prior statement would have

yielded greater results. But, because Marrero was a recanting witness, it is unclear whether a “full

and fair opportunity to probe and expose the infirmities” of his testimony was accomplished.

       And although defense counsel was able to confront Marrero about the underlying substance

of his out-of-court statement, he did not have a clear opportunity to require that Marrero confirm or

deny, in front of the jury, whether he made the prior out-of-court statement. Moreover, although

Marrero was questioned generally on redirect about whether he had heard the name Christopher

Arevalo, defense counsel did not clearly have an opportunity to test Marrero’s out-of-court

                                                  33
statement that Petitioner used an alias to flee to California. Finally, the trial record does not provide

sufficient information regarding whether Marrero was “unavailable,” such that he could not be

brought back to the courtroom for additional cross-examination. A finding of unavailability

requires that “the prosecutorial authorities have made a good-faith effort to obtain [the witness’s]

presence at trial.” Barber v. Page, 390 U.S. 719, 725 (1968).

       In short, the state court record establishes that the declarant did appear and was questioned

about the hearsay testimony that was later introduced through Detective Centano. As far as I can

tell, the precedential landscape of Confrontation Clause cases does not clearly address the unusual

circumstances at issue here. If my decision on the Petition before me depended on making the

determination as to whether Petitioner’s Confrontation Clause rights were violated, I would

reluctantly conclude that such violation had occurred because meaningful confrontation was not

accomplished. But, I need not affirmatively decide this issue because, as set forth below, I find that

relief is not appropriate as Petitioner has failed to prove resulting prejudice. Therefore, for the sole

purpose of including a comprehensive discussion of the issues before me, I will proceed under the

notion that Petitioner’s right of confrontation was denied and that, under prevailing professional

norms, trial counsel had a duty to object to the admission of the flight and alias testimony.

       2.      Whether Counsel Had Any Possible Sound Trial Strategy

       Assuming arguendo that the missed objections to the hearsay testimony could conceivably

rise to the level of a Confrontation Clause violation, I must next consider whether counsel had any

possible sound strategy for failing to object. Under Strickland, counsel is presumed to be operating

under sound legal strategy, even if not the most effective strategy. The United States Supreme

Court, defining the deference owed such strategic judgments in terms of the adequacy of the

investigations supporting those judgments, has held:



                                                   34
               [S]trategic choices made after thorough investigation of law and facts
               relevant to plausible options are virtually unchallengeable; and
               strategic choices made after less than complete investigation are
               reasonable precisely to the extent that reasonable professional
               judgments support the limitations on investigation. In other words,
               counsel has a duty to make reasonable investigations or to make a
               reasonable decision that makes particular investigations unnecessary.
               In any ineffectiveness case, a particular decision not to investigate
               must be directly assessed for reasonableness in all the circumstances,
               applying a heavy measure of deference to counsel's judgments.
Strickland, 466 U.S. at 690–91; see also Wiggins v. Smith, 539 U.S. 510, 521–22 (2003).

       A petitioner “must overcome the presumption that, under the circumstances, the challenged

action ‘might be considered sound trial strategy.’” Strickland, 466 U.S. at 689 (quotations omitted).

To overcome that presumption, “a habeas petitioner must show either that: (1) the suggested strategy

(even if sound) was not in fact motivating counsel or, (2) that the actions could never be considered

part of a sound strategy.” Thomas v. Varner, 428 F.3d 491, 499 (3d Cir. 2005). This test tasks the

district court with assessing “counsel’s reasonableness . . . on the facts of the particular case, viewed

as of the time of counsel’s conduct.” Jacobs v. Horn, 395 F.3d 92, 102 (3d Cir. 2005).

       Elaborating on Strickland’s standard, the Third Circuit has defined a “tiered structure”

with respect to the strategic presumptions:

               At first, the presumption is that counsel’s conduct might have been
               part of a sound strategy. The defendant can rebut this “weak”
               presumption by showing either that the conduct was not, in fact, part
               of a strategy or by showing that the strategy employed was unsound.
               . . . In cases in which the record does not explicitly disclose trial
               counsel’s actual strategy or lack thereof (either due to lack of
               diligence on the part of the petitioner or due to the unavailability of
               counsel), the presumption may only be rebutted through a showing
               that no sound strategy posited by the Commonwealth could have
               supported the conduct . . . However, if the Commonwealth can show
               that counsel actually pursued an informed strategy (one decided upon
               after a thorough investigation of the relevant law and facts), the
               “weak” presumption becomes a “strong” presumption, which is
               “virtually unchallengeable.”



                                                   35
Thomas, 428 F.3d at 499–500 (footnotes and internal citations omitted). “Courts have routinely

declared assistance ineffective when ‘the record reveals that counsel failed to make a crucial

objection or to present a strong defense solely because counsel was unfamiliar with clearly settled

legal principles.’” Id. at 501 (quoting 3 Wayne LaFave et al., Criminal Procedure § 11.10(c), at 721

(2d ed. 1999)); see also Cofske v. United States, 290 F.3d 437, 443 (1st Cir. 2002) (“[C]ourts tend

to be somewhat less forgiving where counsel altogether overlooks a possible objection or

opportunity.”) (citing LaFave, supra, § 11.10(c), at 714-15). “[T]he defendant is most likely to

establish incompetency where counsel’s alleged errors of omission or commission are attributable

to a lack of diligence rather than an exercise of judgment.” Thomas, 428 F.3d at 501 (quoting

LaFave, supra, § 11.10(c), at 714).

       In their review of this issue, the state courts here did not mention strategy, let alone hold an

evidentiary hearing to identify any possible tactical purpose underlying counsel’s alleged failures

to object. Absent any state court findings to which I can defer, I consider the issue of strategy de

novo. Thomas, 428 F.3d at 501; see generally 28 U.S.C. § 2254(e)(1).

       On July 25, 2018, a federal Magistrate Judge held an evidentiary hearing on the sole issue

of whether trial counsel had a reasonable strategy for (a) not objecting to the admission of Marrero’s

out-of-court statement; (b) not objecting to the prosecutor’s use of the statement in closing

arguments; and (c) not seeking a limiting instruction regarding the use of Marrero’s out-of-court

statement. The testimony offered at that hearing now informs my analysis of this prong of

Strickland.

       On the first issue of counsel’s failure to object to the admission of Marrero’s out-of-court

statement on confrontation clause grounds, trial counsel conceded that he was not operating under

any strategy:



                                                 36
Q.    At that point, the prosecutor asked Detective Centeno, “Did
      Mr. Marrero tell you that the defendant had left town?” Do
      you see that question?

A.    Yes.

Q.    And did you have a strategic reason for not raising a hearsay
      objection to that question?

A.    Not at that point.

Q.    And did you have a strategic reason for not also bringing a
      confrontation clause objection.

A.    Not at that point, no.

Q.    Immediately following that question, on line 18, the
      prosecutor asked, “What did he tell you about that?” Did you
      have a strategic reason for not bringing a hearsay objection to
      that question?
...

A.    No.

Q.    And did you have a strategic reason for not bringing a
      confrontation clause objection?

A.    No.
...

Q.    “[T]he last question was, “What name was that?” Have you
      had a chance to look at—

A.    Yes.

Q.    . . . those questions?

A.    Yes.

Q.    Did you have a strategic reason for not bringing a hearsay
      objection to those questions?

A.    No.

Q.    And did you have a strategic reason for not bringing a
      confrontation clause objection?

                                37
                 A.    No.

(N.T. 8/15/18, 12:16–14:6.) In short, trial counsel admitted that he had no strategy for failing to

raise an objection—either as hearsay or under the Confrontation Clause—to the admission of

Marrero’s out-of-court statement. As such, I find that counsel was ineffective for failing to raise

the objection.

       With respect to the failure to object to the use of this testimony in the prosecution’s closing

argument, trial counsel articulated some basis for his inaction:

                 Q.    And did you have a strategic reason for not objecting to the
                       prosecutor’s use of Detective Centeno’s testimony during this
                       portion of the closing?

                 A.    I did—I do now and I did then.

                 Q.    Go ahead.

                 A.    Those questions, both before and after, involving Detective
                       Centeno and this part of her closing, at the time, my
                       estimation it was brought in for purposes of consciousness of
                       guilty, which she reaffirms . . . My overall viewpoint was that
                       this was—this had nothing to do with consciousness of guilt
                       and, in fact, affirmed an idea or concept that I had in my mind
                       that I tried to get across to the jury, that my client, Mr. Klein,
                       was a—in the music business up to his eyes and this had—
                       this had—you have to understand two things. We’re looking
                       at something that’s taken somewhat out of context. The
                       consciousness of guilt argument, and I’m not going to argue
                       the law, but generally it’s an occurrence in and around the
                       time of an incident or with knowledge of a warrant being
                       presented. This didn’t even come close to being a
                       consciousness of guilt argument, which is how I was
                       interpreting what she was saying. He didn’t leave town, as far
                       as I recall, until September, which was about six months after
                       the incident, not running from the scene of the crime or getting
                       a plane out of town two days after a homicide. He was around
                       for a long time. He was pursuing something that I knew and
                       that I think I brought out in the—in other testimony, a musical
                       career. To me, and this may be the wrong word, but it was
                       almost inane that you could make an argument of

                                                  38
                      consciousness of guilt, which she may have had a—the
                      district attorney may have had a different reason for, in her
                      mind, but she connects it with consciousness of guilt in this
                      particular paragraph. I didn’t object because I just thought it
                      was so inane that it wasn’t being validated, and the fact that
                      she said it almost at the end of her closing, I think it’s one of
                      those throw-in items. And that’s what my mindset was. So
                      did I have a strategic reason? Yeah, but it goes all the way
                      back to cross examination of other people and other
                      witnesses’ testimony.

              Q.      To the extent that you thought this was—to the extent that you
                      thought this was inane, wouldn’t it have been incumbent upon
                      you for making sure that the jury did not take this evidence
                      for its truth?

              A.      Yes.

              Q.      And in retrospect, do you understand how the jury may have
                      interpreted this evidence at the time of trial?

              A.      The only way I can answer that, it’s conceivable a juror can
                      interpret evidence any way he wants, I mean, it’s a magical
                      kingdom we’re not into. Should I have objected? Probably.

              Q.      And why do you say that?

              A.      Well the district attorney sort of put it in for one reason that I
                      was thinking of, consciousness of guilt, which I didn’t really
                      object to because that’s what I thought was inane, the fact that
                      she would argue consciousness of guilt with someone leaving
                      town six and a half months after a crime is committed. She
                      may, in fact, have put it in there for the reason of proving a
                      fact, that he did leave, he did use an alias. That’s not where
                      my headset was. And I can’t explain it any better than that.

(N.T. 8/15/18, 14:24–17:9.)

       Trial counsel’s testimony addresses only his reasons for not objecting to the flight evidence,

but offers no explanation as to why he sat silent and allowed evidence of an alias to be admitted

through hearsay. The Pennsylvania Supreme Court has held that “[w]hen a person commits a crime,

knows that he is wanted therefor, and flees or conceals himself, such conduct is evidence of



                                                 39
consciousness of guilt, and may form the basis [of a conviction] in connection with other proof from

which guilt may be inferred.” Commonwealth v. Rios, 546 Pa. 271, 684 A.2d 1025, 1035 (Pa.

1996) (emphasis added) (quotations omitted). As such, to be admissible, the flight need not occur

immediately after the crime. Com. v. Downer, 49 A.2d 516, 520 (Pa. Super. Ct. 1946) (citing

Commonwealth v. Liebowitz, 17 A.2d 719, 723 (Pa. Super. 1941)). The Pennsylvania Superior

Court has further recognized that evidence of use of an alias is an even stronger indicator of guilt

and, thus, its admissibility as to consciousness of guilt does not depend on any showing that the

defendant know he is wanted. Commonwealth v. Harris, 386 A.2d 108, 111 (Pa. Super. Ct. 1978).

       Here, it is true that the flight at issue took place six months after the murders. But a time

delay between the crime and flight can still manifest consciousness of guilt. See Commonwealth

v. Custis, No. 3323 EDA 2014, 2016 WL 2349066, at *4 (Pa. Super. Ct. May 4, 2016) (holding that

where warrant was issued for the defendant’s arrest five months after the shooting and defendant

was not arrested until over a year after the shooting, circumstantial evidence was sufficient to

support a flight instruction, even absent direct evidence that defendant actually knew he was being

sought by police); Commonwealth v. Whack, 393 A.2d 417, 420 (Pa. 1978) (holding that where the

defendant was seen running from the scene of a stabbing, and was not seen again at his home or the

places he usually frequented for approximately two months, there was sufficient evidence to

establish a reasonable inference that the defendant had deliberately attempted to conceal his

whereabouts to avoid prosecution).

       Moreover, even if I were to accept trial counsel’s reasoning that, given the six-month delay

between the crime and flight, he did not have to object, I cannot ignore the fact that he also sat silent

as the evidence of an alias was introduced. “Any objective standard of reasonableness requires

counsel to understand facts and testimony and adapt to them, even at the expense of purportedly



                                                   40
clever theories.” Workman v. Superintendent Albion SCI, App. No. 16-1969 (3d Cir., filed Feb.

12, 2019). Trial counsel’s lack of strategy regarding the alias is also underscored by his subsequent

failure to object to the trial court’s instruction on flight.

        Given all of the above, Petitioner has adequately established that trial counsel’s actions (or

lack thereof) were not part of a sound strategy. Assessing counsel’s reasonableness on the facts of

the case viewed at the time of counsel’s conduct, I find that even a cursory investigation into

Pennsylvania law would have revealed that (a) the hearsay testimony regarding Petitioner’s flight

and use of an alias was improperly admitted; (b) the prosecutor directly took advantage of admission

of this evidence in her closing, arguing that Petitioner’s flight and alias constituted evidence of

consciousness of guilt; and (c) had this evidence been properly excluded, the trial court would not

have given a flight instruction. As such, I find that trial counsel posited no possible sound strategy

that could have supported the challenged conduct.

        2.      Whether Counsel’s Error Resulted in Prejudice

        The habeas inquiry does not end at this juncture. Rather, to succeed on his habeas petition,

Petitioner must show a reasonable probability that but for counsel’s error, the result would have

been different. Strickland, 466 U.S. at 694. A reasonable probability is a “probability sufficient

        to undermine confidence in the outcome.” Id. “The prejudice standard ‘is not a stringent

one’ and is ‘less demanding than the preponderance standard.’” Bey v. Superintendent Greene SCI,

856 F.3d 230, 242 (3d Cir. 2017) (quotations omitted). “However, a petitioner must show ‘not

merely that the errors at his trial created a possibility of prejudice, but that they worked to his actual

and substantial disadvantage, infecting his entire trial with error of constitutional dimensions.’” Id.

(emphasis in original) (quotations omitted).




                                                    41
       “In assessing prejudice under Strickland, the question is not whether a court can be certain

counsel’s performance had no effect on the outcome or whether it is possible a reasonable doubt

might have been established if counsel acted differently.” Harrington v. Richter, 562 U.S. 86, 111

(2011). “Instead, Strickland asks whether it is ‘reasonably likely’ the result would have been

different.” Id. Notably, this “does not require a showing that counsel’s actions ‘more likely than

not altered the outcome,’ but the difference between Strickland’s prejudice standard and a more-

probable-than-not standard is slight and matters ‘only in the rarest case.’” Id. at 111–12. The

likelihood of a different result must be substantial, not just conceivable. Id. at 112.

       “It is firmly established that a court must consider the strength of the evidence in deciding

whether the Strickland prejudice prong has been satisfied.” Buehl v. Vaughn, 166 F.3d 163, 172

(3d Cir. 1999). “[A] court hearing an ineffectiveness claim must consider the totality of the

evidence before the judge or jury.” Id. at 695. As the Supreme Court remarked, “a verdict or

conclusion only weakly supported by the record is more likely to have been affected by errors than

one with overwhelming record support.” Strickland, 466 U.S. at 696.

       Engaging in the prejudice analysis de novo, I find that the trial record does not clearly

establish prejudice under the second Strickland prong. My careful review of the evidence presented

does not lead me to the conclusion that, but for counsel’s errors, the likelihood of a different result

was substantial.

       The totality of the trial court record, without the flight and alias testimony, certainly

contained sufficient evidence to support the verdict. First, Petitioner’s motive to commit the crimes

was compelling. Through the prior statements of Melvin Marrero and Ketkarun Boonsong, the

prosecutor established that the victims had kidnapped Petitioner, tied him up, and beat him—all




                                                  42
close in time to the murders—thereby giving him incentive for revenge. (N.T. 10/12/04, 81:17–20

173:17–22, 208:22–29.)

        Second, both Marrero and Boonsong’s signed statements to police contained explicit

confessions to the murders by Petitioner. Marrero’s statement contained details of the crime as

relayed to him by Petitioner, including the type of gun used. Although both men recanted their

statements, they offered unsubstantiated explanations for why they would falsely implicate

Petitioner. 13   Moreover, their recantations were substantially undermined because:           (i) both

individuals signed each page of their statements; (ii) Boonsong had appeared in court in December

2002, after his original statement, and provided testimony identical to that in his statement; and (iii)

Detectives Cummings and Egenlauf—the two officers who took the statements from Marrero and

Boonsong—unequivocally testified that the statements were accurate and knowingly and

voluntarily given. (Id.)

        Third, compelling evidence of guilt was introduced through witness David Foster, who

established that Petitioner was in a car with the victims right before the murders. Foster testified

that victims Jones and Jenkins were hanging out at his house earlier in the evening on March 7,

2002, and Jones told Foster that he and Jenkins were going to meet Petitioner at the Vincenttown

Diner and then go to Philadelphia to Marrero’s house. (N.T. 10/12/04 22:4–25.) Jones called Foster

about fifteen minutes after he left Foster’s house and said that Petitioner was already at the diner

for fifteen minutes waiting for him, and that Jenkins was taking too long. (Id. at 25:6–27:17.) About

thirty to forty-five minutes later, Jones called Foster again to say that everything was fine and he




13
        Marrero suggested the police locked him up in a room for two to three days without food or
a shower and “hit[] [him] up a little bit” in order to force him to give the statement. (N.T. 10/12/04,
66:13–67:21.) Boonsong indicated that he went to the police station because the police had his
truck, after Marrero had been stopped driving it. (Id. at 164:15–165:17.)
                                                  43
was “on the way.” (Id. at 28:2–23.) Foster told Jones to call him when he got there and “everything

was over.” (Id.) Foster never heard from Jones again, but continued to try and call him throughout

the night. (Id. at 29:24–30:8.)

       Foster went on to testify that he received a phone call about the murders early the next

morning and, as a result, he and two friends went into Philadelphia, at about 7:30 a.m., to try to find

Marrero’s house. (Id. at 30:8–31:21.) When he got near the intended location—only blocks away

from the crime scene—he saw Petitioner and Marrero’s brother coming out of an alley. (Id. at 33:5–

11.) Foster and Petitioner made eye contact, and Petitioner ran back into the alley and into a door.

(Id. at 34:2–21.) Petitioner and Marrero’s brother then came back out, got into a car, and ran a red

light, leaving behind Foster who was attempting to follow them. (Id. at 34:24–35:25.)

       Finally, Catherine Johnson—victim Danny Jones’s girlfriend—testified about a very brief

phone conversation she had with Jones the night before the murder where he said he was “going to

be late because he was getting up with Klein.” (N.T. 10/12/04, 142:13–24.) This evidence provided

corroboration for Foster’s testimony that Petitioner was with the victims right before the crime.

       In summary, the prosecution presented:          evidence of motive; two confessions (albeit

recanted); law enforcement corroboration of those confessions; evidence that Petitioner was with

the victims on the night of the murders; and evidence placing him near the crime scene the morning

after the murders. The strength of the trial evidence presented against Petitioner diminishes the

likelihood that exclusion of the flight and alias evidence would have brought about a different result.

       It is also important to note that while the flight and alias evidence was improperly

introduced, it was not so suggestive of guilt as to clearly have impacted the trial. Petitioner did not

flee the area within days or weeks of the crime. Rather, the evidence showed that Petitioner did not

leave for California under an alias until approximately six months after the murders, and there was



                                                  44
no clear proof that Petitioner knew he was wanted for the crime at that point or that he left to avoid

arrest. And evidence was also introduced establishing that Petitioner had legitimately gone to Las

Vegas to work with a rap group known as the Wu Tang Clan. (N.T. 10/12/04, 111:6–17.) In the

jury instructions, the trial judge explained that “[a] person may leave the state or flee or hide and

have some other motive and may do so even though he is innocent. Whether or not this evidence

of the defendant being out of state at the time of his arrest in this case should be looked at as tending

to prove guilt depends on the facts and circumstances of this case, especially upon any motive which

may have prompted him to leave the state.” (N.T. 10/14/04, 93:1–21.)

           Considering the evidence collectively under the standard set forth in Strickland, I cannot

find that counsel’s failure to object to the hearsay evidence, the closing statement, or the flight

charge had the reasonably likely impact of tipping the scales sufficiently in favor of a guilty verdict.

A careful examination of the trial record leaves no reasonable probability that, but for counsel’s

failure to object to the admission and use of evidence regarding Petitioner’s flight to California

under an alias, the jury would have had a reasonable doubt as to whether Petitioner was the actual

culprit.

IV.        CONCLUSION

           Ultimately, I find that notwithstanding the errors in trial counsel’s performance, Petitioner

has failed to establish that he suffered prejudice as a result of counsel’s failure. Therefore, I decline

to grant the writ of habeas corpus.

           Having reached that conclusion, I also conclude that reasonable jurists could take a different

view of the trial court record and disagree with my conclusion on the prejudice element of

Strickland. 28 U.S.C. § 2253 provides that “[a] certificate of appealability may issue . . . if the

applicant has made a substantial showing of the denial of a constitutional right.” “A petitioner



                                                    45
satisfies this standard by demonstrating that jurists of reason could disagree with the district court’s

resolution of his constitutional claims or that jurists could conclude the issues presented are

adequate to deserve encouragement to proceed further.” Miller–El v. Cockrell, 537 U.S. 322, 327

(2003). As Petitioner has met this standard, I will issue the certificate of appealability.

       An appropriate Order follows.




                                                  46
